The operator of the passenger elevator in an apartment house owned by defendant left the elevator at the second floor, with the sliding door partly open. On a visit to one of the tenants, the decedent, nine years old, followed his mother and brother up the stairs that wound around the elevator shaft. When they reached the second floor, decedent put his hand through the open door of the shaft and pushed the handle of the wheel that controlled the elevator. The car started, carrying with it the decedent, whose body was “ half in and half out.” When the car reached the top of the door, the boy’s hold was broken and he fell to the bottom of the shaft and was killed. In an action to recover damages, the administrator, his father, was awarded a judgment in the sum of $6,842.60. From that judgment and from an order denying its motion to set aside the verdict and grant a new trial, the defendant appeals. Judgment and order unanimously affirmed, with costs. No opinion. Present—Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ.